DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 05/10/2022, have been entered.
	Claims 1 and 20 have been amended.
	Claims 12 and 15 have been canceled.
	Claims 1-11, 13-14, and 16-20 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Che et al. (US 2012/0018711 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1).
With respect to claim 1, Che discloses an organic light emitting device comprising a first electrode (anode) a second electrode (cathode), and an organic layer comprising an emission layer, and the organic layer comprises a platinum organometallic compound according to Structure I (paragraphs 0090-0091 and 0010), which is pictured below.

    PNG
    media_image1.png
    313
    477
    media_image1.png
    Greyscale

In this formula, X20 is a nitrogen atom, all other X characters are carbon atoms, R2 and R3, and R12 and R13 are joined to form a condensed 6-membered ring system (naphthalene) (paragraph 0010, lines 5-13).
This forms the compound pictured below.

    PNG
    media_image2.png
    274
    307
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M1 is a third-row transition metal (platinum), L1 is represented by Formula 1-1, n1 is 1, and n2 is 0 so that L2 is not present. 
In Formula 1-1, A11 is represented by Formula 2-1 when X22 is a carbon atom and A21 is a C6 carbocyclic (benzene) group, A12 is a C6 carbocyclic (benzene) group, A14 is a C10 carbocyclic (naphthalene) group, A13 is represented by Formula 3, Y11 is a nitrogen atom, Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, T11-T13 are each a single bond, T14 is *-O-*’, L11-L14 are a single bond, a11-13 are 1 and a14 is 0 so that L14 is not present. All R characters are hydrogen atoms.
In Formula 2, X25 is a nitrogen atom and all other X characters are carbon atoms, and R23 and R24 are joined to form a condensed C6 aryl group. All other R characters are hydrogen atoms.
In Formula 3, X31 is a nitrogen atom analogous to Y13 and all other X characters are carbon atoms. All R characters are hydrogen atoms.
Che includes each element claimed, with the only difference between the claimed invention and Che being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a tetradentate platinum complex with high PLQY and high EQE in OLED devices and which also have high triplet energy levels (paragraph 0059), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Che is silent to the organometallic compound emitting red light or near-infrared light having a maximum emission wavelength of about 720 nm or more and about 2,500 nm of less. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Che reads on the claims. Support for this presumption comes from the use of like materials and like processes when the tetradentate platinum compound of Che is used as a material in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Che, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Che was first provided. See MPEP 2112.01 (II). 
With respect to claims 2-3, Che teaches the organic light-emitting device of claim 1, and M1 is platinum, as discussed above.
With respect to claims 4-5, Che teaches the organic light-emitting device of claim 1, and A12 is a C6 carbocyclic (benzene) group, A14 is a C10 carbocyclic (naphthalene) group, as discussed above.
With respect to claim 6, Che teaches the organic light-emitting device of claim 1, and Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, as discussed above.
With respect to claim 7, Che teaches the organic light-emitting device of claim 1, and T11-T13 are each a single bond, T14 is *-O-*’, as discussed above.
With respect to claim 8, Che teaches the organic light emitting device of claim 1, and L11-L14 are a single bond, as discussed above.
With respect to claims 9-10, Che teaches the organic light-emitting device of claim 1 and a11-13 are 1 and a14 is 0, as discussed above.
With respect to claim 11, Che teaches the organic light-emitting device of claim 1 and X25 is a nitrogen atom and all other X characters are carbon atoms, and R23 and R24 are joined to form a condensed C6 aryl group, as discussed above.
With respect to claim 12, Che teaches the organic light emitting device of claim 1, and A11 is represented by Formula 2-1 when X22 is a carbon atom and A21 is a C6 carbocyclic (benzene) group, as pictured above.
With respect to claim 13, Che teaches the organic light-emitting device of claim 1, and X31 is a nitrogen atom analogous to Y13 and all other X characters are carbon atoms, as discussed above.
With respect to claim 14, Che teaches the organic light-emitting device of claim 1, and the organometallic compound represented by Formula 1 is selected as Compound 1.
With respect to claims 16-17, Che teaches the organic light-emitting device of claim 1, and Che also teaches an anode, a hole transporting layer, an emitting layer, an electron transporting layer, an electron injection layer, and a cathode (paragraph 0090), and the organometallic compound is in the emission layer (See “complex 101 doped TCTA” where complex 101 is a compound of the invention, paragraph 0091).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of claim 1 in the emitting layer with the disclosed device structure as demonstrated by Che.
With respect to claims 18-19, Che teaches the organic light-emitting device of claim 1, and Che teaches that OLEDs may be used in the manufacture of flat panel displays and lighting (paragraph 0003, lines 13-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the OLED of Che in an electronic apparatus such as a flat panel display as Che teaches this is a known application of OLED materials.
With respect to claim 20, Che discloses a platinum organometallic compound according to Structure I (paragraphs 0090-0091 and 0010), which is pictured below.

    PNG
    media_image1.png
    313
    477
    media_image1.png
    Greyscale

In this formula, X20 is a nitrogen atom, all other X characters are carbon atoms, R2 and R3, and R12 and R13 are joined to form a condensed 6-membered ring system (naphthalene) (paragraph 0010, lines 5-13).
This forms the compound pictured below.

    PNG
    media_image2.png
    274
    307
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M1 is a third-row transition metal (platinum), L1 is represented by Formula 1-1, n1 is 1, and n2 is 0 so that L2 is not present. 
In Formula 1-1, A11 is represented by Formula 2-1 when X22 is a carbon atom and A21 is a C6 carbocyclic (benzene) group, A12 is a C6 carbocyclic (benzene) group, A14 is a C10 carbocyclic (naphthalene) group, A13 is represented by Formula 3, Y11 is a nitrogen atom, Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, T11-T13 are each a single bond, T14 is *-O-*’, L11-L14 are a single bond, a11-13 are 1 and a14 is 0 so that L14 is not present. All R characters are hydrogen atoms.
In Formula 2, X25 is a nitrogen atom and all other X characters are carbon atoms, and R23 and R24 are joined to form a condensed C6 aryl group. All other R characters are hydrogen atoms.
In Formula 3, X31 is a nitrogen atom analogous to Y13 and all other X characters are carbon atoms. All R characters are hydrogen atoms.
Che includes each element claimed, with the only difference between the claimed invention and Che being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a tetradentate platinum complex with high PLQY and high EQE in OLED devices and which also have high triplet energy levels (paragraph 0059), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Che is silent to the organometallic compound emitting red light or near-infrared light having a maximum emission wavelength of about 720 nm or more and about 2,500 nm of less. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Che reads on the claims. Support for this presumption comes from the use of like materials and like processes when the tetradentate platinum compound of Che is used as a material in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Che, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Che was first provided. See MPEP 2112.01 (II). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./
Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786